ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
Adria Operating Corporation, d/b/a/ Ramada Inn)            ASBCA No. 59493
 d/b/a/ Adria Hotel & Conference Center       )
                                                   )
Under Contract No. 00000-00-0-0000                 )

APPEARANCE FOR THE APPELLANT:                              Vincent M. Lentini, Esq.
                                                            Garden City, NY

APPEARANCES FOR THE GOVERNMENT:                            Raymond M. Saunders, Esq.
                                                            Army Chief Trial Attorney
                                                           MAJ Nancy J. Lewis, JA
                                                            Trial Attorney

                ALTERNATIVE DISPUTE RESOLUTION DECISION
                    BY ADMINISTRATIVE JUDGE DELMAN

      WHEREAS, on 24 February 2015, the parties entered into an Alternative
Dispute Resolution (ADR) Agreement, seeking a final, binding decision from this
Board after summary trial; and

      WHEREAS, on 15 April 2015, said trial was held and the undersigned took
evidence and argument from the parties at that time.

       WHEREFORE, based upon a review of the transcript of trial testimony, the
exhibits of record and the relevant law, the undersigned provides the following ADR
Decision.

         1. Appellant, as claimant under this appeal, has the burden to prove its breach
of contract claim. Appellant has failed to prove that the Agreement upon which it
seeks relief was executed by a government employee with the appropriate authority,
i.e., the actual or implied actual authority, to enter into said Agreement. Hence, this
Agreement was not a binding contract but was an unauthorized commitment of the
United States.

       2. Appellant has failed to prove that any government employee with the
appropriate contract authority expressly or impliedly ratified this unauthorized
commitment. Absent persuasive evidence otherwise, the government's payment to
appellant for benefits received (the lodging of soldiers for dates 4-7 May 2013)
constituted payment on a quantum meruit basis, and did not serve to ratify the
unauthorized commitment, which purported to reserve lodging through 30 May 2013.

       WHEREFORE, ASBCA No. 59493 is denied.

       Dated: 15 May 2015                      !"'     ~'

                                               (    !~---­
                                               ~
                                               Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59493, Appeal of Adria
Operating Corporation, d/b/a/ Ramada Inn d/b/a/ Adria Hotel & Conference Center,
rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                           2